EXHIBIT 10.23

SYMYX TECHNOLOGIES, INC.

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

1.             INTRODUCTION.

Symyx Technologies, Inc. (the “Company”) hereby establishes this Executive
Change in Control and Severance Benefit Plan (the “Plan”) effective May 2, 2007
(the “Effective Date”).  The Plan’s purpose is to provide severance benefits
and/or change in control benefits to certain eligible executive employees of the
Company and any of its Subsidiaries (as defined below; for purposes herein, the
term the “Company” includes such Subsidiaries where appropriate) if such
employees are subject to qualifying employment terminations.  This Plan
supersedes, as to any Participant (defined below), any severance or change in
control benefits the Company previously maintained, including the severance
and/or change in control benefit provisions of any plan, policy, practice, offer
letter, employment agreement or other contract between the Company and a
Participant except as may be set forth from time to time in any Company equity
plan.  This Plan does not supersede or otherwise amend any Company severance or
change in control benefit plan, policy or practice applicable to
non-Participants.

2.             DEFINITIONS.

Except as may be provided in an individual Participation Notice (defined below),
the following terms are defined as follows:

(a)           “Base Salary” means the Participant’s annual base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the Participant’s Covered
Termination date.

(b)           “Monthly Base Salary” means the Participant’s Base Salary divided
by twelve (12).

(c)           “Board” means the Board of Directors of Symyx Technologies, Inc.

(d)           “CEO Participant” means a Participant who is so designated in the
Participant’s Participation Notice.

(e)           “Change in Control” means the occurrence of any of the following:

(i)            the Company’s shareholders’ approve a plan of complete
liquidation of the Company or of an agreement for the sale or disposition of all
or substantially all of the Company’s assets;

(ii)           the Company’s shareholders approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

1


--------------------------------------------------------------------------------


(iii)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of thirty
percent (30%) or more of the Company’s then outstanding voting securities; or

(iv)          a change in the composition of the Board, as a result of which
fewer than sixty-six percent (66%) of the directors are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
those directors whose election or nomination was not in connection with any
transactions described in subsections (i), (ii) or (iii), or in connection with
an actual or threatened proxy contest relating to the election of Company
directors.

(f)            “Change in Control Termination” means a Covered Termination
occurring within the period commencing three (3) months prior to a Change in
Control and ending twelve (12) months after the Change in Control.  For purposes
of this definition only, a Change in Control Termination shall also include,
solely in the context of a Change in Control and within the time periods
described in the preceding sentence, a Participant’s resignation of employment
within ninety (90) days after the Company significantly reduces the
Participant’s duties, authority or responsibilities relative to the
Participant’s duties, authority or responsibilities in effect immediately prior
to such reduction, taken as a whole, without the Participant’s express written
consent; provided, however, that (A) within thirty (30) days following the
occurrence of the conduct, the Participant provides the Company’s Chief
Executive Officer (or the Board in the case of a CEO Participant) written notice
specifying (x) the particulars of the conduct and (y) that the Participant deems
such conduct to be a reduction as described herein, and (B) the conduct
described has not been cured within thirty (30) days following receipt by the
Company’s Chief Executive Officer (or the Board in the case of a CEO
Participant) of such notice.

(g)           “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.

(h)           “Code” means the Internal Revenue Code of 1986, as amended.

(i)            “Company” means Symyx Technologies, Inc., any Subsidiary of the
Company if any of the Subsidiary’s employees have been designated as
Participants, or any successor entity thereto.

(j)            “Constructive Termination” means a Participant’s resignation of
employment within ninety (90) days after one of the following occurs without the
Participant’s express written consent:

(i)                  the Company reduces the Participant’s base salary, target
bonus and/or other cash compensation programs, taken as a whole, unless such
reduction is made in connection with an across-the-board, proportionate
reduction of substantially all executives’ annual base salaries, bonuses, plans
and/or other cash compensation programs instituted because the Company, taken as
a whole, is in financial distress;

(ii)                 the Company reduces or eliminates the Participant’s
eligibility to participate in or the benefits associated with participating in
the Company’s benefit programs that is inconsistent with the eligibility to
participate in and benefits associated with participation enjoyed by similarly
situated employees of the Company; or

(iii)               the Company relocates the Participant’s primary business
office more than fifty (50) miles from the location at which the Participant
predominately performed duties prior to such relocation, except for required
Participant travel on Company business to an extent substantially consistent
with the Participant’s prior business travel obligations.

2


--------------------------------------------------------------------------------


Notwithstanding the foregoing, a termination shall not constitute a Constructive
Termination based on conduct described above unless (A) within thirty (30) days
following the occurrence of the conduct, the Participant provides the Company’s
Chief Executive Officer (or the Board in the case of a CEO Participant) written
notice specifying (x) the particulars of the conduct and (y) that the
Participant deems such conduct to be described in (i), (ii) or (iii) of this
Section 2(j), and (B) the conduct described has not been cured within thirty
(30) days following receipt by the Company’s Chief Executive Officer (or the
Board in the case of a CEO Participant) of such notice.

(k)           “Coverage Period” means (A) nine (9) months for a Covered
Termination that is not a Change in Control Termination and (B) fifteen (15)
months for a Covered Termination that is a Change in Control Termination.

(l)            “Covered Termination” means either (A) an Involuntary Termination
Without Cause or (B) a Constructive Termination.  Termination of employment of a
Participant due to death or disability shall constitute a Covered Termination
unless the Company’s termination of Participant’s employment immediately prior
to the Participant’s death or disability would not have qualified as an
Involuntary Termination Without Cause.

(m)          “Eligible Employee” means an individual (A) employed by the Company
and (B) who has been designated as an Eligible Employee by the Plan
Administrator, in its sole discretion.

(n)           “Entity” means a corporation, partnership, limited liability
company or other entity.

(o)           “Involuntary Termination Without Cause” means a termination by the
Company of a Participant’s employment relationship for any reason other than the
Participant:

(i)            willfully refuses to perform in any material respect the
Participant’s duties or responsibilities for the Company or willfully disregards
in any material respect any financial or other budgetary limitations established
in good faith by the Board;

(ii)           engages in conduct that causes, or is reasonably likely to cause,
material and demonstrable injury, monetarily or otherwise, to the Company,
including, but not limited to, misappropriation or conversion of Company assets
(other than non-material assets); or

(iii)         engages in an act of moral turpitude or conviction of or entry of
a plea of nolo contendere to a felony.

No Participant act or failure to act shall be deemed “willful” if done, or
omitted to be done, in good faith and with the reasonable belief that the action
or omission was in the best interest of the Company.  For the avoidance of
doubt, a transfer of employment of a Participant from the Company or one of its
Subsidiaries to the Company, one of its Subsidiaries or an Entity that acquires
control of the Company shall not be deemed an Involuntary Termination Without
Cause; however, depending on the facts and circumstances, such a transfer of
employment may, in conjunction with a resignation by the Participant, result in
a Constructive Termination.

(p)           “Equity Interest” means an option to purchase any equity security
of the Company, restricted stock awards, restricted stock units, or other
economically similar equity awards with respect to the equity of the Company.

(q)           “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such

3


--------------------------------------------------------------------------------


person or Entity, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, is the beneficial owner of such
securities.   For example, a holder of stock of a corporation (the “direct
corporation”) is deemed to Own such stock and to Own a pro rata portion (based
on relative holdings of the stock of the direct corporation) of any stock of any
other corporation Owned by the direct corporation.

(r)           “Participant” means an Eligible Employee who has received, signed
and returned a Participation Notice to the Company within the time period(s)
established by the Plan Administer.

(s)           “Participation Notice” means the latest notice delivered by the
Company to an Eligible Employee informing the Eligible Employee that the
Eligible Employee is a participant in the Plan.  A Participation Notice shall be
in such form as may be determined by the Company.  The Company reserves the
right to amend a Participation Notice in any way and at any time; provided,
however, that no such amendment shall be effective as to any Participant who
would be adversely affected by such amendment unless such Participant consents
in writing to such amendment.

(t)            “Plan Administrator” means the Board or any committee duly
authorized by the Board to administer the Plan.  The Plan Administrator may, but
is not required to be, the Compensation Committee of the Board.  The Board may
at any time administer the Plan, in whole or in part, notwithstanding that the
Board has previously appointed a committee to act as the Plan Administrator. 
The Plan Administrator’s telephone number is (408) 720-2356.  The Plan
Administrator’s address is:

Symyx Technologies, Inc.
Attn:  EVP and General Counsel
415 Oakmead Parkway
Sunnyvale, CA 94085

(u)           “Plan Sponsor” means Symyx Technologies, Inc.

(v)            “Subsidiary” means (A) any corporation of which more than fifty
percent (50%) of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, Owned by the Company, and
(B) any partnership or limited liability company in which the Company has a
direct or indirect interest (whether in the form of voting or participation in
profits or capital contribution) of more than fifty percent (50%).

3.                                      ELIGIBILITY FOR BENEFITS.

(a)           General Rules.  A Participant will not receive benefits under the
Plan if the employee’s employment terminates or is terminated for any reason
other than a Covered Termination.  Subject to the limitations set forth in this
Section 3 and Section 5, in the event of a Covered Termination, the Company
shall provide the severance benefits described in Section 4 to each affected
Participant.

(b)           Termination or Return of Benefits.  If a Covered Termination
occurs following a Change in Control, a Participant’s right to receive benefits
under this Plan shall terminate immediately (and any benefits received pursuant
to this Plan shall be immediately returned to the Company) if, at any time prior
to or during the period ending on the earlier of the date on which the
Participant ceases to be receiving benefits under this Plan or the date that is
eighteen (18) months following such Change in Control, the Participant, without
the prior written approval of the Plan Administrator:

4


--------------------------------------------------------------------------------


(i)            willfully breaches a material provision of the Participant’s
proprietary information or confidentiality agreement with the Company;

(ii)           encourages or solicits any of the Company’s then current
employees to leave the Company’s employ for any reason or interferes in any
other manner with employment relationships at the time existing between the
Company and its then current employees; or

(iii)         induces any of the Company’s then current clients, customers,
suppliers, vendors, distributors, licensors, licensees or other third party to
terminate or materially diminish their existing business relationship with the
Company or interferes in any other manner with any existing business
relationship between the Company and any then current client, customer,
supplier, vendor, distributor, licensor, licensee or other third party.

4.                                      AMOUNT OF BENEFITS.

If a Participant incurs a Covered Termination, the Participant shall receive the
benefits in this Section 4, subject, however, to the payment provisions in
Section 6 and the other limitations and exclusions set forth in this Plan.

(a)           Cash Severance Benefits.  The Company shall make monthly cash
severance payments to such Participant in an amount equal to the Participant’s
Monthly Base Salary.  Such payments shall continue for the Participant’s
Coverage Period.

(b)           Health Continuation Coverage.

(i)            Provided that the Participant is eligible for, and has made an
election at the time of the Covered Termination pursuant to COBRA under a
Company-sponsored health, dental, or vision plan, the Company shall continue to
pay the amount of the COBRA premiums (inclusive of premiums for the
Participant’s dependents) for such health, dental, or vision plan coverage as in
effect immediately prior to the date of the Covered Termination necessary to
maintain such health, dental, or vision plan coverage for a period equal to the
Participant’s Coverage Period; provided, however, that such payments by the
Company shall cease as of the date upon which the Participant and the
Participant’s dependents, if any, are covered by similar plans of a new
employer.  Except as provided in this paragraph, at all times the Participant
shall be solely responsible for all health costs of the Participant and any
dependents of the Participant including any coverage pursuant to COBRA.

(ii)           For purposes of this Section 4(b), (A) references to COBRA shall
be deemed to refer also to analogous provisions of state law, and (B) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Participant under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Participant.

(c)           Vesting Acceleration.  If the Covered Termination is a Change in
Control Termination, then effective upon the Change in Control Termination,

(i)            the vesting, exercisability and repurchase provisions for
Time-vesting Equity Interests (as defined below) shall first be converted to
daily accrual.  For example, if an option vests (i.e., becomes exercisable) in
installments at the rate of 25% per year from the date of grant, the vesting
schedule for such Option shall automatically change to 25%/365 per day from the
date of grant.

5


--------------------------------------------------------------------------------


(ii)           the vesting and exercisability of any outstanding Time-vesting
Equity Interests that Participant holds on such date and are not exercisable and
vested in full after the application of Section 4(c)(i) shall immediately
accelerate and become vested and exercisable for that number of shares subject
thereto with respect to which such Equity Interests would have become, after the
application of Section 4(c)(i), vested and exercisable over the twenty-four (24)
month period following the Participant’s Change in Control Termination.
 “Time-vesting Equity Interests” include only those interests that vest based
solely on the passage of time and the Participant’s continuation of services for
the Company and do not otherwise require the achievement of certain goals or
milestones as a condition of vesting.  If an Equity Interest includes both
time-vesting and other vesting criteria, the provisions of this Section 4(c)
shall apply to the time-vesting component only.

(iii)         any reacquisition or repurchase rights held by the Company after
the application of Section 4(c)(i) to reacquire from the Participant any equity
security of the Company Participant holds shall lapse (i.e., the equity security
shall vest in the Participant pursuant to time-vesting) to the extent such
equity security was scheduled to vest, after the application of Section 4(c)(i),
pursuant to time-vesting (i.e., such reacquisition or repurchase rights were
scheduled to lapse) in the twelve (12) month period following the Participant’s
Change in Control Termination.

(iv)          Notwithstanding the provisions of this Section 4(c), if the
provisions of this Section 4(c) regarding acceleration of vesting would
adversely affect a Participant’s Equity Interests (including, without
limitation, its status as an incentive stock option under Section 422 of the
Code or result in an Equity Interest that would not otherwise be deemed to be a
nonqualified deferred compensation plan or arrangement for the purposes of
Section 409A of the Code to be deemed to be such a nonqualified deferred
compensation plan or arrangement) that is outstanding on the date the
Participant commences participation in the Plan, such acceleration of vesting
shall be deemed null and void as to such Equity Interest unless the affected
Participant consents in writing to such acceleration of vesting as to such
Equity Interest within thirty (30) days after becoming a Participant under the
Plan.

(d)           Other Employee Benefits.  All other benefits (such as life
insurance, disability coverage, and 401(k) plan coverage) shall terminate as of
the Participant’s termination date (except to the extent that a conversion
privilege may be available thereunder).

(e)           Additional Benefits.  Notwithstanding the foregoing, the Plan
Administrator may, in its sole discretion, provide benefits in addition to those
pursuant to Sections 4(a), 4(b) and 4(c) to Participants, and the provision of
any such benefits to a Participant shall in no way obligate the Company to
provide such benefits to any other Participant, even if similarly situated.

5.                                      LIMITATIONS ON BENEFITS.

(a)           Release.  In order to be eligible to receive benefits under the
Plan, a Participant must execute a general waiver and release in substantially
the form attached hereto as Exhibit A, Exhibit B, or Exhibit C, as appropriate,
and such release must become effective in accordance with its terms.  Unless a
Change in Control has occurred, the Plan Administrator, in its sole discretion,
may modify the form of the required release to comply with applicable law and
shall determine the form of the required release, which may be incorporated into
a termination agreement or other agreement with the Participant.

(b)           Certain Reductions.  The Plan Administrator, in its sole
discretion, shall have the authority to reduce a Participant’s severance
benefits hereunder, in whole or in part, by the amount of any other severance
benefits, pay in lieu of notice, or other similar benefits payable to the
Participant by the

6


--------------------------------------------------------------------------------


Company that become payable in connection with the Participant’s termination of
employment pursuant to (i) any applicable legal requirement, including, without
limitation, the Worker Adjustment and Retraining Notification Act (the “WARN
Act”), (ii) a written employment or severance agreement with the Company, or
(iii) any Company policy or practice providing for the Participant to remain on
the payroll for a limited period of time after being given notice of the
termination of the Participant’s employment.  The benefits provided under this
Plan are intended to satisfy, in whole or in part, any and all statutory
obligations that may arise out of a Participant’s termination of employment, and
the Plan Administrator shall so construe and implement the terms of the Plan. 
The Plan Administrator’s decision to apply such reductions to the severance
benefits of one Participant and the amount of such reductions shall in no way
obligate the Plan Administrator to apply the same reductions in the same amounts
to the severance benefits of any other Participant, even if similarly situated. 
In the Plan Administrator’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory obligation.

(c)           Parachute Payments.  Except as otherwise provided in an agreement
between a Participant and the Company, if any payment or benefit the Participant
would receive in connection with a Change in Control from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount.  The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax, or (y) the largest portion, up
to and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Participant elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits paid to a Participant. If acceleration of vesting of
compensation from a Participant’s equity awards is to be reduced, such
acceleration of vesting shall be cancelled by first canceling such acceleration
for the vesting installment that will vest last and continuing by canceling as a
first priority such acceleration for vesting installment with the latest vesting
unless the Participant elects in writing a different order for cancellation
prior to any Change in Control.

(d)           Mitigation.  Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s Covered Termination, except for health continuation
coverage provided pursuant to Section 4(b).

(e)           Non-Duplication of Benefits.  Except as otherwise specifically
provided for herein, no Participant is eligible to receive benefits under this
Plan more than one time.  This Plan is designed to provide certain severance pay
and benefits to Participants pursuant to the terms and conditions set forth in
this Plan.  The payments pursuant to this Plan are in addition to, and not in
lieu of, any unpaid salary, bonuses or benefits to which a Participant may be
entitled for the period ending with the Participant’s Covered Termination.

7


--------------------------------------------------------------------------------


6.                                      TIME OF PAYMENT AND FORM OF BENEFITS.

(a)           General Rules.  Except as otherwise provided herein, benefits in
Section 4 shall be paid in accordance with and subject to the Company’s normal
payroll practices.  In no event shall payment of any Plan benefit be made prior
to the Participant’s termination date or prior to the effective date of the
release described in Section 5(a).  For the avoidance of doubt, in the event of
an acceleration of the exercisability of an option or other Equity Interest
pursuant to Section 4(c), such acceleration shall not be effective until the
effective date of the release described in Section 5(a).  Notwithstanding the
provisions of Section 4 and this Section 6(a) regarding the timing of the
payment of benefits, if the Company or any Entity that acquires control of the
Company pursuant to a Change in Control is in breach of its obligations to a
Covered Participant or otherwise refuses to comply with its obligations pursuant
to the Plan with respect to a Covered Participant, all benefits due such Covered
Participant shall be immediately due and payable on the later of (i) the date of
such breach or refusal or (ii) the date of the Covered Participant’s Covered
Termination.  For the purposes of this Section 6(a), “Covered Participant” means
a Participant who has incurred a Covered Termination at the time of the breach
or refusal or who incurs a Covered Termination after a breach or refusal while
such breach remains uncured or such refusal remains in effect.

(b)           Application of Section 409A.  If the Plan Administrator determines
that (i) any cash severance benefit provided under Section 4(a), (ii) any health
continuation coverage provided under Section 4(b), or (iii) any additional
benefit provided under Section 4(e) fails to satisfy the distribution
requirement of Section 409A(a)(2)(A) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, the payment of such benefit shall be
accelerated to the minimum extent necessary so that the benefit is not subject
to the provisions of Section 409A(a)(1) of the Code.  (It is the intention of
the preceding sentence to apply the short-term deferral provisions of Section
409A of the Code, and the regulations and other guidance thereunder, to such
payments and benefits.  The payment schedule as revised after the application of
such preceding sentence shall be referred to as the “Revised Payment
Schedule.”)  However, if there is no Revised Payment Schedule that would avoid
the application of Section 409A(a)(1) of the Code, the payment of such benefits
shall not be paid pursuant to the original payment schedule or a Revised Payment
Schedule and instead the payment of such benefits shall be delayed to the
minimum extent necessary so that such benefits are not subject to the provisions
of Section 409A(a)(1) of the Code.  The Plan Administrator may attach conditions
to or adjust the amounts paid pursuant to this Section 6(b) to preserve, as
closely as possible, the economic consequences that would have applied in the
absence of this Section 6(b); provided, however, that no such condition shall
result in the payments being subject to Section 409A(a)(1) of the Code.

(c)           Withholding.  All payments under the Plan will be subject to all
applicable withholding obligations of the Company, including, without
limitation, obligations to withhold for federal, state and local income and
employment taxes.

(d)           Indebtedness of Participants.  If a Participant is indebted to the
Company on the effective date of his or her Covered Termination, the Plan
Administrator reserves the right to offset any severance payments under the Plan
by the amount of such indebtedness.

7.                                      RE-EMPLOYMENT.

If the Company re-employs a Participant during such Participant’s Coverage
Period, the Plan Administrator may in its sole and absolute discretion require
such Participant to repay to the Company and/or waive all or a portion of the
benefits paid or otherwise payable under the Plan as a condition of
re-employment.  Participant’s refusal to accept re-employment on such terms and
conditions shall not affect such Participant’s entitlement to benefits paid or
payable as a result of such Participant’s earlier termination or resignation.

8


--------------------------------------------------------------------------------


8.                                      RIGHT TO INTERPRET PLAN; AMENDMENT AND
TERMINATION.

(a)           Exclusive Discretion.  The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan, and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The rules, interpretations, computations and
other actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b)           Amendment or Termination.  The Company reserves the right to amend
or terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall be effective as to any
Participant who would be adversely affected by such amendment or termination
unless such Participant consents in writing to such amendment or termination. 
Any action amending or terminating the Plan shall be in writing and executed by
the Company’s Chief Executive Officer, President or Chief Financial Officer.

9.                                      NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the Company’s employ, or (ii) to interfere with the Company’s
right to discharge any employee or other person at any time, with or without
cause.

10.                               LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with the laws of the State of California.

11.                               CLAIMS, INQUIRIES AND APPEALS.

(a)           Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).  The Plan Administrator is
set forth in Section 1.

(b)           Denial of Claims.  If any application for benefits is denied in
whole or in part, the Plan Administrator must provide the applicant with written
or electronic notice of the denial of the application, and of the applicant’s
right to review the denial.  The notice of denial will be set forth in a manner
designed to be understood by the applicant and will include the following:

(i)            the specific reason or reasons for the denial;

(ii)           references to the specific Plan provisions upon which the denial
is based; and

(iii)         a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary.

This notice of denial will be given to the applicant within fifteen (15) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional fifteen (15) days for processing the
application.  If an extension of

9


--------------------------------------------------------------------------------


time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial fifteen (15) day
period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c)           Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within fifteen (15) days after the application is denied.  A
request for a review shall be in writing and shall be addressed to:

Symyx Technologies, Inc.
Attn:  EVP and General Counsel
415 Oakmead Parkway
Sunnyvale, CA 94085

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d)           Decision on Review.  The Plan Administrator will act on each
request for review within fifteen (15) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
fifteen (15) days), for processing the request for a review.  If an extension
for review is required, written notice of the extension will be furnished to the
applicant within the initial fifteen (15) day period.  This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. If the Plan Administrator confirms the denial
of the application for benefits in whole or in part, the notice will set forth,
in a manner calculated to be understood by the applicant, the following:

(i)            the specific reason or reasons for the denial;

(ii)           references to the specific Plan provisions upon which the denial
is based; and

(iii)         a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim.

10


--------------------------------------------------------------------------------


(e)           Final Denial.  If the Plan Administrator does not respond to an
applicant’s claim or appeal within the relevant time limits specified in this
Section 11, or issues a final denial following applicant’s appeal as described
in Section 11(d) above, the applicant may bring legal action for benefits under
the Plan.  The agent for the service of legal process with respect to the Plan
is:

Symyx Technologies, Inc.
Attn:  EVP and General Counsel
415 Oakmead Parkway
Sunnyvale, CA 94085

12.                               BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the Company’s general assets.

13.                               GENERAL PROVISIONS.

(a)           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or a Participant pursuant to the terms of this
Plan shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Plan Administrator, at the address set forth in
Section 2(t) and, in the case of a Participant, at the address as set forth in
the Company’s employment file maintained for the Participant as previously
furnished by the Participant or such other address as a party may request by
notifying the other in writing.

(b)           Transfer and Assignment.  The rights and obligations of a
Participant under this Plan may not be transferred or assigned without the prior
written consent of the Company.  This Plan shall be binding upon any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.

(c)           Waiver.  Any Party’s failure to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent any Party from thereafter enforcing
each and every other provision of this Plan.  The rights granted the Parties
herein are cumulative and shall not constitute a waiver of any Party’s right to
assert all other legal remedies available to it under the circumstances.

(d)           Severability.  Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

(e)           Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

11


--------------------------------------------------------------------------------


14.                               EXECUTION.

To record the adoption of the Plan as set forth herein, Symyx Technologies, Inc.
has caused its duly authorized officer to execute the same as of the Effective
Date.

SYMYX TECHNOLOGIES, INC.

By:

Title:

12


--------------------------------------------------------------------------------


For Employees Age 40 or Older
Individual Termination

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Symyx
Technologies, Inc. Executive Change in Control and Severance Benefit Plan (the
“Plan”).

I understand this Release, together with the Plan, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof.  I am not relying on any promise or
representation by the Company that is not expressly stated therein.  Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release Symyx Technologies, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement.  This general release includes, but is not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing, express or
implied; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the California Constitution or the constitution of
any other state, and the California Fair Employment and Housing Act (as amended)
or similar statute of any other state; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge I am knowingly and voluntarily waiving and releasing any rights I
may have under the ADEA (“ADEA Waiver”).  I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled.  I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).  Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.

1


--------------------------------------------------------------------------------


I acknowledge I have read and understand Section 1542 of the California Civil
Code which reads as follows: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that Section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

To the fullest extent permitted by law, at no time after the execution of this
Release will I pursue, or cause or knowingly permit the pursuit in any state or
federal court, or before any local, state or federal administrative agency, or
any tribunal, any charge, claim or action of any kind, nature or character
arising out of the matters released as described herein, except for an action to
enforce the provisions of the Plan; provided, however, that nothing in this
paragraph prevents me from testifying truthfully in any legal proceeding
pursuant to subpoena or other legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

Employee

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2


--------------------------------------------------------------------------------


For Employees Age 40 or Older
Group Termination

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Symyx
Technologies, Inc. Executive Change in Control and Severance Benefit Plan (the
“Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release Symyx Technologies, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement.  This general release includes, but is not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing, express or
implied; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the California Constitution or the constitution of
any other state, and the California Fair Employment and Housing Act (as amended)
or similar statute of any other state; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”).  I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled.  I further acknowledge that I have been advised by
this writing, as required by the ADEA, that:  (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release

1


--------------------------------------------------------------------------------


(“Effective Date”).  Nevertheless, my general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.

I have received with this Release a detailed list of the job titles and ages of
all employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that Section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

To the fullest extent permitted by law, at no time after the execution of this
Release will I pursue, or cause or knowingly permit the pursuit in any state or
federal court, or before any local, state or federal administrative agency, or
any tribunal, any charge, claim or action of any kind, nature or character
arising out of the matters released as described herein, except for an action to
enforce the provisions of the Plan, provided, however, that nothing in this
paragraph prevents me from testifying truthfully in any legal proceeding
pursuant to subpoena or other legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

Employee

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2


--------------------------------------------------------------------------------


EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Symyx
Technologies, Inc. Executive Change in Control and Severance Benefit Plan (the
“Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release Symyx Technologies, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement.  This general release includes, but is not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
California Constitution or the constitution of any other state, and the
California Fair Employment and Housing Act (as amended) or similar statute of
any other state; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify me
pursuant to agreement or applicable law.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that Section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

To the fullest extent permitted by law, at no time after the execution of this
Release will I pursue, or cause or knowingly permit the pursuit in any state or
federal court, or before any local, state or federal administrative agency, or
any tribunal, any charge, claim or action of any kind, nature or character
arising out of the matters released as described herein, except for an action to
enforce the provisions of the Plan; provided, however, that nothing in this
paragraph prevents me from testifying truthfully in any legal proceeding
pursuant to subpoena or other legal process.

1


--------------------------------------------------------------------------------


I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

EMPLOYEE

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2


--------------------------------------------------------------------------------


SYMYX TECHNOLOGIES, INC.

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

PARTICIPATION NOTICE

To:

 

 

Date:

 

 

 

Symyx Technologies, Inc. (the “Company”) has adopted the Symyx Technologies,
Inc. Executive Change in Control and Severance Benefit Plan (the “Plan”).  The
Company is providing you this Participation Notice to inform you that you
qualify as a Plan participant.  A copy of the Plan document is attached to this
Participation Notice. [Except as provided below, the] [The] terms and conditions
of your participation in the Plan are as set forth in the Plan, and in the event
of any conflict between this Participation Notice and the Plan, the terms of the
Plan shall prevail.

[You are hereby designated as a “CEO Participant” for the purposes of the Plan.]

[Your participation in the Plan is modified as follows:
                                              ]

Please retain a copy of this Participation Notice, along with the Plan document,
for your records.  Please sign and return a copy of this Participation Notice to
EVP and General Counsel by                 . [Insert due date for return of
Participation Notice.]  The failure to return a signed copy of this
Participation Notice by such date will revoke your participation in the Plan.

SYMYX TECHNOLOGIES, INC.

 

By:

 

 

Its:

 

 

ACKNOWLEDGEMENT

The undersigned hereby acknowledges receipt of the foregoing Participation
Notice.  The undersigned acknowledges that the undersigned has been advised to
obtain tax and financial advice regarding the consequences of participating in
the Plan, including the effect, if any, of Sections 409A and 4999 of the
Internal Revenue Code.  The undersigned further acknowledges that the
undersigned has no severance benefits except as provided by the attached Plan.

 

 

 

 

Print name

 


--------------------------------------------------------------------------------